              Case 8:16-bk-11003-CPM         Doc 128      Filed 10/24/19      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Tampa Division
                                  www.flmb.uscourts.gov

IN RE:                                                  Chapter 13

MICHAEL FIORUCCI,                                       Case No.: 8:16-bk-11003-CPM

           Debtor.              /

                                    NOTICE OF SETTLEMENT

       COMES NOW, Richard V. Ellis, Individually and on behalf of Hausburg & Ellis, P.A. and
Richard V. Ellis, P.A. (hereinafter referred to collectively as the “Ellis Entities”) by and through its
undersigned attorney, files this Notice of Settlement and states as follows:

        1.     On June 15, 2019, the United States Trustee (the “UST”) filed her Amended Motion
for Disgorgement of the Fees Paid to Richard V. Ellis, Hausberg & Ellis, P.A., and/or Richard V.
Ellis, P.A. and Motion for Civil Penalty and Suspension of Attorney Richard V. Ellis From the
Practice of Law Before the United States Bankruptcy Court for the Middle District of Florida for
His Contempt of a Prior Court Disciplinary Order (Docket #67) (the “Disgorgement Motion”).

        2.      On September 3, 2019, the Court entered its Order Scheduling Trial (Docket #117)
which, amongst other things, established October 25, 2019, as the deadline by which the Ellis
Entities are required to file their trial brief in opposition to the Disgorgement Motion. The Order
Scheduling Trial also scheduled a trial on the Disgorgement Motion for November 22, 2019.

       3.      The Ellis Entities and the UST have reached a settlement regarding the Disgorgement
Motion. The parties are in the process of drafting and filing a settlement agreement. Upon the filing
of the settlement agreement, the parties will upload an agreed order approving the settlement
agreement and resolving the Disgorgement Motion.

        4.      In light of the settlement, the Elis Entities will not be submitting a trial brief. The
Ellis Entities and the UST also no longer need the trial time allotted for November 22, 2019.

         5.     The UST is in agreement with the statements above.

        I HEREBY CERTIFY that on this 24th day of October, 2019, a true and correct copy of
the foregoing has been furnished by O CM/ECF Electronic Mail to:

         Richard V Ellis RVellisbk@aol.com, rvellisbkc@gmail.com;
                rvellisbk@gmail.com;r50753@notify.bestcase.com
         David L. Kane dkane@mpslaw.com, crampich@mpslaw.com
         Heather L Ries hries@foxrothschild.com, ralbert@foxrothschild.com
         Craig E Stevenson ces@dewittross.com
         Scott A. Stichter sstichter.ecf@srbp.com, srbpecf@srbp.com
         United States Trustee - TPA7/13 USTPRegion21.TP.ECF@USDOJ.GOV
         Jon Waage jwflecf@trustee13.com
          Case 8:16-bk-11003-CPM       Doc 128     Filed 10/24/19   Page 2 of 2


       J Steven Wilkes   steven.wilkes@usdoj.gov

and, by O Regular U.S. Mail to:

       Michael Fiorucci, 6515 Summer Blossom Lane, Bradenton, FL 34202

                                  BUDDY D. FORD, P.A.,

                                   /s/ Jonathan A. Semach
                                  Buddy D. Ford, Esquire (FBN: 0654711)
                                  Email: Buddy@tampaesq.com
                                  Jonathan A. Semach, Esquire (FBN: 0060071)
                                  Email: Jonathan@tampaesq.com
                                  9301 West Hillsborough Avenue
                                  Tampa, Florida 33615-3008
                                  Telephone #: (813) 877-4669
                                  Office Email: All@tampaesq.com
                                  Attorney for the Ellis Entities




                                           -2-
